The opinion of the court was delivered by
WATKINS, J.
Plaintiffs enjoined the sheriff from proceeding with the execution of an order of seizure and sale in the foreclosure of a first mortgage on property in their possession as the syndics of the creditors of the insolvent, S. J. Zeigler, on the following grounds, viz.:
*538.That by the cession and surrender of the insolvent, and the acceptance thereof by the judge, the District Court of Caddo parish acquired complete jurisdiction over the property; and that in pursuance of the recommendations of a meeting of the creditors of the insolvent, that court granted an order for the sale of all the property surrendered on the 30th of July, 1894; and that conformably to that order a writ of sale was issued and placed in the hands of the sheriff, and the property was seized and advertised for sale.
That “ for good and sufficient reasons ” the sale was postponed by the-syndics.
Petitioners aver that the court of Caddo parish having first acquired jurisdiction of said insolvency and of the property surrendered, and having issued an order for its sale, the subsequent order of seizure and sale in behalf of a mortgage creditor is absolutely null and void for want of jurisdiction.
The answer of the defendant Thompson is that he is not a creditor of the insolvent, Zeigler, and, for that reason, was not bound by his cessio bonorum; but he avers that he is a creditor of S. W. Vance, whose indebtedness to him was secured by a mortgage upon his property, which has been since conveyed cum onere to Zeigler.
That this mortgage contains the stipulation of the pact de non alienando, and imports a confession of judgment, and that these provisions of the act entitle him to proceed against the mortgaged' property in whatsoever hands the same may be found without reference to any alienation thereof.
That he has not had any notice of the proceedings in the insolvency of Zeigler, and has a right to proceed without any reference thereto.
He prays for the dissolution of the injunction with seven hundred and fifty dollars damages, for this, viz.:
For attorneys’ fees five hundred dollars, and two hundred and fifty dollars general damages for the delay and loss of time in the collection of his debt.
On the trial there was judgment in favor of the defendants, dissolving plaintiffs’ injunction, and condemning them to pay the sum of four hundred and twenty-eight dollars damages for the wrongful issuance of the writ.
The case Was submitted and decided upon the following agreed statement of facts, viz.:
*539That on the 19bh of June, 1891, S. W. Yance executed a mortgage upon the lands in controversy in favor of Norman F. Thompson, of New York, the act containing the stipulation of the non-alienation pact.
That subsequently Vance mortgaged the same property'to S. J; Zeigler, the act containing the non-alienation clause also.
That subsequently S. Levy became the owner of the second mortgage notes which were issued to Zeigler and foreclosed the mortgage, and purchased the property at sheriff’s sale.
That 8. Levy then conveyed the property back to Zeigler, who thereafter continued to be the owner, and it was embraced in the schedule of his assets which was filed on the third of July, 1894.
That on the 14th of July, 1894, a meeting of the creditors of the insolvenc was invoked, and they recommended a sale of all the real estate which.had been surrendered, directing that all property mortgaged should be sold upon the terms and conditions specified in the mortgage acts.
That conformably to said recommendations an order of sale was granted by the judge directing the sale to be made by the syndics, and a commission was duly issued and the sales were advertised to take place on December 1, 1894.
That the sale was postponed by the syndics, and they have retained' the aforesaid commission, the sale order remaining un-revoked.
That the property was seized by the sheriff under a writ of seizure and sale taken out by Thompson on the 23d of March, 1895, under an order of seizure and sale which was granted on the 14th of March, 1895.
That prior to the order of sale in the ¡insolvency of Zeigler the children of Zeigler brought suit in the parish where part of the property is situated to recover one-fourth interest therein, and this-suit is still pending and undecided.
Under this state of facts we’are to determine whether the writ of seizure and sale was legally issued.
It did unquestionably, unless the power to order a sale had been exhausted by the allowance of the previous order of sale in the insolvency of Zeigler.
The seizing creditor, Thompson, was not a creditor of the insolvent, and was neither party or privy to the insolvency proceedings of Zeigler.
*540His mortgage was granted by Vance, who subsequently mortgaged the same property to Zeigler.
Each of those acts contained the pact de non alienando.
Thereafter Levy acquired the mortgage notes last secured, foreclosed, purchased and conveyed to Zeigler, retaining a mortgage.
Zeigler surrendered the property, and the syndics procured an order for its sale.
It has been repeatedly held that a probate sale of succession property only divests it of the mortgages which have been imposed upon it by the deceased, but not those which had been imposed upon it by his vendors. Johnston vs. Bell, 6 N. S. 384; Swindler vs. Peyroux, 5 La. 468; Succession of Triche, 29 An. 384; Powell vs. Hayes, 31 An. 789.
Certainly no greater power can be affirmed to exist in the syndic of an insolvent.
On this view of the law a sale made by the syndic under the order granted in the insolvent proceedings would not have the effect of divesting the defendant’s mortgage; and it follows, necessarily, that he had a right to proceed with the seizure and sale of the property, ■ disregarding the order in the insolvency altogether.
The right of such a mortgage creditor to proceed, by executory process, against the succession representative of his deceased debtor, during the period of administration, is well recognized; and there is ample authority in our jurisprudence for an executory creditor to procure an order of seizure and sale after an order of sale has been obtained in the succession, under exceptional circumstances.
A familiar illustration of this sort is found in Succession of Adam Thompson, 42 An. 119, wherein all of the authorities pro et eon are collated.
But as the question presented in the instant case is dissimilar, we need not go over the authorities again. We consider it of no practical importance that the creditors of the insolvent ordered sale to be made on precisely the same terms as those contained in Thomp - son’s mortgage, inasmuch as we are of opinion that a sale made under the order in the insolvency would not discharge his mortgage. Troendale vs. DeBouchel, 33 An. 753; Succession of Vancourt, 11 An. 334.
We are of opinion that the judge a quo correctly dissolved the plaintiff’s injunction.
*541The allowance of four hundred dollars attorney’s fees is ample.
The controversy was not an animated or protracted one, and the mortgage provides for attorneys for the collection of the debt.
We must decline to increase that allowance.
The twenty-eight dollars allowed cover the expenditures.
Such damages are in their nature actual and do not come within the purview of G. P. 804.
They may be awarded in the injunction suit. Act 60 of 1886.
Judgment affirmed.